Exhibit 10.5

Summary of Executive Officer and Non-employee Director Compensation

Set forth below is a summary of the compensation paid by Dril-Quip, Inc. (the
“Company”) to its executive officers and non-employee directors as of the date
of filing of the Company’s Annual Report on Form 10-K. For more information
regarding executive officer and director compensation, please read “Director
Compensation,” “Executive Compensation,” and “Corporate Governance
Matters—Related Person Transactions—Employment Agreements” contained in the
Company’s proxy statement for its 2009 Annual Meeting of Stockholders to be
filed with the SEC pursuant to Regulation 14A.

Executive Officers

Each of the Company’s Co-Chief Executive Officers (the “Co-CEOs”) are
compensated in accordance with the employment agreements entered into with the
Company prior to the closing of the Company’s initial public offering. Those
employment agreements were amended in 2008 to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder. Except for revisions to certain provisions
regarding the timing of payments made under the agreements, the benefits and
terms of the amended employment agreements are substantially similar in all
material respects to the benefits and terms of the prior employment agreements.

Each of these agreements provides for an annual base salary, as well as cash
incentive compensation in the form of an annual performance bonus for each
12-month period based on (i) the Company’s performance in the 12-month period
ending December 31 against the Company’s annual budget and (ii) the Company’s
return on capital compared to that of a peer group of companies for the 12-month
period ending September 30. In addition, each agreement provides for long-term
stock-based incentive compensation in the form of an annual grant of options
under the Company’s incentive plan equal to the employee’s base salary
multiplied by three and divided by the market price of the Company’s Common
Stock on the grant date. The employment agreements give the Nominating,
Governance and Compensation Committee the discretion to increase the annual
performance bonus and the annual option grant above the amounts determined for
such awards pursuant to the terms of the employment agreements. Each agreement
also requires the Company to maintain a flexible perquisites spending account in
the amount of $25,000 each year for each of the Co-CEOs for use in paying for
membership dues, costs associated with purchasing or leasing an automobile,
financial counseling, tax return preparation and mobile phones. The Company is
required to pay the unused and remaining balances of such accounts annually to
the Co-CEOs.

Effective December 31, 2008 each Co-CEO currently receives a base salary of
$565,000. For additional information regarding each Co-CEO’s annual cash
incentive compensation and long-term stock-based incentive compensation, please
read the Company’s proxy statement for its 2009 Annual Meeting of Stockholders.

The Company’s Chief Financial Officer (the “CFO”) is compensated with a base
salary, annual cash incentive compensation and stock-based incentive
compensation as determined by the Co-CEOs. Effective March 10, 2008 the CFO
currently receives a base salary of $240,000. For additional information
regarding the CFO’s annual cash incentive compensation and long-term stock-based
incentive compensation, please read the Company’s proxy statement for its 2009
Annual Meeting of Stockholders.

Non-Employee Directors

The Company’s non-employee directors receive an annual fee of $60,000, plus a
fee of $1,000 for attendance at each Board of Directors meeting and $1,000 for
each committee meeting. All directors are reimbursed for their out-of-pocket
expenses and other expenses incurred in attending meetings of the Board or its
committees and for other expenses incurred in their capacity as directors.